internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-166950-02 date date legend trust trust taxpayer taxpayer taxpayers date date x company dear this is in response to your letter dated date requesting on behalf of taxpayers an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayers’ generation-skipping_transfer gst tax exemptions to transfers made to trusts a summary of the facts and representations submitted is as follows on date taxpayer formed trust and trust collectively trusts one for the benefit of each of taxpayer and taxpayer 2's two children and their descendants the terms of the trusts are identical except for the beneficiary article provides that the child for whom the trust was created beneficiary is to receive the trust’s entire net_income at least annually for the beneficiary’s lifetime plr-166950-02 article provides that the trustee may pay trust principal to the beneficiary to provide for the beneficiary’s care support and maintenance in the event that taxpayer dies before the beneficiary attains age payments of trust principal shall not exceed the aggregate of one-half of the value of the trust at taxpayer 1's death until the beneficiary attains age article provides that upon the beneficiary’s death any earned but undistributed trust income shall be paid to the beneficiary’s estate article provides that the remaining trust estate is to be divided into one equal share for each then living child of the beneficiary and one share for any deceased child leaving then living issue of the beneficiary and distributed by right of representation free of trust provided however that if the trustee holds a separate trust for the benefit of a recipient of these assets these assets are to be added to that trust on date taxpayer transferred x shares of stock in company and two life_insurance policies to each trust taxpayer and taxpayer each consented to have the date transfers treated as made one-half by each pursuant to sec_2513 taxpayer and taxpayer retained an accounting firm to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns reporting the transfers the accounting firm inadvertently failed to allocate taxpayer 1's and taxpayer 2’s gst exemptions to the date transfers to the trusts taxpayers have represented that they have not allocated any of their respective available gst_exemption to other transfers taxpayer and taxpayer have requested an extension of time under sec_2642 and sec_301_9100-3 to make late gst_exemption allocations to the date transfers to the trusts and that such allocations will be based on the value of the property transferred to the trusts on date law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-166950-02 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of this chapter notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust plr-166950-02 as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of sixty days from the date of this letter to make allocations of their gst_exemption to the date transfers to the trusts the allocations will be effective as of date and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts taxpayer 1's and taxpayer 2's allocation of their respective gst exemptions should be made on form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement plr-166950-02 executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trusts or whether the property transferred is eligible for the gift_tax annual exclusion under sec_2503 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter cc
